Citation Nr: 0808613	
Decision Date: 03/14/08    Archive Date: 03/20/08	

DOCKET NO.  06-03 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to a disability manifested by 
hypertriglyceridemia. 

2.  Entitlement to service connection for a low back 
disability, secondary to service-connected disability.   

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1985 to 
November 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision review officer decision of 
the VARO in Houston, Texas, in April 2004, that denied 
entitlement to the benefits sought.  A review of the record 
reveals that in that decision, service connection for chronic 
renal failure secondary to service-connected human 
immunodeficiency virus was granted.  A 60 percent disability 
was assigned, effective September 23, 2002.  Service 
connection is also in effect for human immunodeficiency 
virus.  A 30 percent rating has been in effect since August 
9, 2000.  


FINDINGS OF FACT

1.  Hypertriglyceridemia is not a disability for which VA 
compensation is payable.  

2.  There is no medical evidence associating the veteran's 
back disability with HIV.  

3.  Any current GERD is not shown to be related to the 
veteran's active service or to his service-connected HIV.  


CONCLUSIONS OF LAW

1.  Service connection for a disability manifested by 
hypertriglyceridemia is not warranted.  38 U.S.C.A. § 1131, 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.203 (2007).

2.  The veteran does not have a back disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310 (2007). 

3.  Any current GERD was not incurred in or aggravated by 
active military service and is not shown to be proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A (West 2002 & 
Supp. 2007); 38 U.S.C.A. §§ 3.102, 3.303, 3.310 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with the provisions of 
38 C.F.R. § 3.159(b)(1).  

He was informed in a November 2003 letter that he had 
previously been denied service connection for a chronic low 
back disorder in July 2002.  He was told that new and 
material evidence had to be submitted to reopen the claim.  
He was specifically told that new evidence had to be evidence 
that was submitted to VA for the first time and material 
evidence was evidence that related to an unestablished fact 
necessary to substantiate his claim.  Kent v. Nicholson, 20 
Vet App. 1 (2006).  

In a February 2006 communication he was again provided with 
information as to how he could help and how VA could help him 
develop his claims.  He was told that it was his 
responsibility to make sure VA received all requested records 
that were not in the possession of a Federal department or 
agency.  He was not provided with notice of the type of 
evidence necessary to establish a disability rating or the 
type of evidence necessary to establish an effective date, 
but the Board finds no prejudice to him in proceeding with 
the issuance of a final decision at this time.  The question 
of the proper disability rating or the effective date to be 
assigned is rendered moot as service connection is not being 
granted for any of the disabilities at issue.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See 38 C.F.R. § 3.159.  
In this case, the veteran's service medical records and all 
identified post service medical records relevant to the 
issues on appeal have been requested or obtained.  The duty 
to assist requires VA to provide medical examinations or 
obtain medical opinions when necessary for an adequate 
disposition.  The Board notes that the veteran was accorded 
examinations by VA pertinent to the issue on appeal in 2004.  
The Board finds the available medical evidence is sufficient 
for an adequate determination of the issues on appeal.  

Pertinent Laws and Regulations

Under the relevant regulations, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case service 
connection must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

When a veteran served ninety (90) days or more during a 
period of war on or after December 31, 1946, and arthritis 
manifests to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
process shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during a 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection has been established for 
a secondary condition, the secondary condition shall be 
considered as part of the original condition.  Any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
injury and not due to the natural progress of the nonservice-
connected disease, will be service connected.  However, VA 
will not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  
38 C.F.R. § 3.310(a)(b) (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that for service connection to be awarded 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427, 431 
(2006); Disabled American Veterans v. Secretary of Veterans 
Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005); Shedden v. 
Principi, 381 F.3d 1163 (Fed. Cir. 2004).  If the veteran 
fails to demonstrate any one element, denial of service 
connection will result.  

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions and claims for veterans benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Principi, 1 Vet. App. 49 (1990).  A claim 
will be denied only if the preponderance of the evidence is 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000).  (The Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to shows, on the claim.  The veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (The law requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
veteran).  

The Board notes that as lay persons, neither the veteran nor 
his representative qualifies to opine on matters requiring 
medical knowledge, such as whether there is a causal 
relationship of any sort between current disabilities and the 
veteran's active service.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App.183, 186 (1997) (A lay person is generally not 
capable of opining on matters requiring medical knowledge).  


Hypertriglyceridemia

Hypertriglyceridemia is defined as "excessive triglycerides 
in the blood."  Dorland's Illustrated Medical Dictionary, 890 
(30th edition, 2003).  A triglyceride is defined as a 
"compound consisting of three molecules of fatty acid 
esterified to glycerol; it is a neutral fat synthesized from 
carbohydrates for storage in animal adipose cells.  Dorland's 
Illustrated Medical Dictionary, 1948 (30th edition, 2003).  
The evidence of record shows that the veteran has ongoing 
elevated hypertriglyceridemia.  However, as noted above, 
service connection can only be granted for a disability 
resulting from disease or injury sustained in service.  See 
38 U.S.C.A. § 1131.  Hypertriglyceridemia is a laboratory 
finding that manifests itself only in laboratory test 
results.  It is not a disease or disorder which directly 
causes disability.  See 61 Fed. Reg. 20,440 and 20,445 
(May 7, 1996) (noting that elevated triglycerides and 
elevated cholesterol "are actual laboratory test results, and 
are not, in and of themselves, disabilities.").  

The medical evidence of record does not provide any competent 
evidence of disability resulting from the veteran's 
hypertriglyceridemia.  In the absence of proof of a current 
disability resulting from hypertriglyceridemia, service 
connection is not warranted.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143-44 (1992).  

GERD 

A review of the service medical records is without reference 
to complaints or findings indicative of the presence of GERD.  

The post service medical evidence of record includes the 
report of an examination of the esophagus and hiatal hernia 
by VA in March 2004.  The claims file was reviewed by the 
examining surgeon.  The veteran stated that in 1994 he began 
to develop regurgitation and pyrosis with substernal burning.  
He stated he was placed on Zantac and this helped him 
considerably.  Findings were recorded and a pertinent 
diagnosis was made of hiatal hernia with esophageal reflux, 
mildly symptomatic.  The examiner opined that the esophageal 
reflux was "not as likely as not" felt to be related to the 
service-connected HIV.  

The veteran has not provided any medical opinion in support 
of his claim.  Therefore, the only medical opinion of record 
is against the claim.  The Board notes that the record does 
not support the veteran's claim as there is no evidence of 
continuity of symptomatology outside of his own current 
assertions and there is no medical evidence of record to make 
a causal connection between any current GERD and the 
veteran's active service.

Low Back Disability

Service connection for a back disability was initially denied 
by rating action of August 2002.  The veteran did not file a 
timely appeal from that action and it is final.  Thereafter, 
in October 2003, the veteran again filed a claim for a back 
disability, claimed as secondary to service-connected 
disability.  By rating action of April 2004, service 
connection for a back disorder as secondary to service-
connected HIV was denied.  

Evidence received includes the report of a VA spinal 
examination accorded the veteran in March 2004.  The claims 
file was reviewed by the examining orthopedist.  The examiner 
noted that the review of the file revealed no mention of back 
pain until 2000.  Reference was made to an authorized 
examination in November 2003 by an osteopath.  Reference was 
made to "chronic backache," but there was no elaboration.  
There was no record of any additional evaluation or treatment 
for back complaints since September 2002.  Current X-ray 
studies of the lumbosacral spine showed no significant 
abnormality.  The diagnosis was subjective thoracolumbar pain 
without objective evidence of significant discopathy, 
arthropathy, and without objective evidence of lower 
extremity radiculopathy or spasm.  The orthopedic surgeon 
expressed the opinion that he found no distinct diagnostic 
entity that he could contribute to the veteran's service-
connected HIV.  He acknowledged that HIV had a recognized 
association with joint aches and pains, but "it would be pure 
conjecture to opine that this individual's back pain is 
related directly to his service-connected HIV."  He further 
noted that the absence of more common polyarthralgias 
associated with HIV suggested one of many other etiologies 
obtained as likely being causative.  He noted further that 
the case had been discussed with another orthopedic surgeon 
who concurred with the findings, conclusions, and opinions.  

In view of the foregoing, the additional evidence added to 
the record is certainly not in the veteran's favor.  The 
veteran has submitted no medical evidence in his favor and, 
as a result, the Board finds that the claim for service 
connection for a low back disorder secondary to service-
connected disability must be denied.  


ORDER

Service connection for a disability manifested by 
hypertriglyceridemia is denied.  

Service connection for GERD is denied.

Service connection for a chronic low back disability, 
secondary to service-connected disability,  is denied.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


